141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Cirilo BARCENAS-SERRANO, Defendant-Appellant.
No. 97-50182.D.C. No. CR-96-01228-WBE.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 19982.Decided Mar. 19, 1998.

Appeal from the United States District Court for the Southern District of California William B. Enright, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.

MEMORANDUM1

1
Cirilo Barcenas-Serrano appeals from his guilty plea conviction and sentence for conspiracy to bring in, transport and harbor aliens, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(II) and (III) and (a)(2)(B)(ii), bringing in illegal aliens for financial gain, in violation of 18 U.S.C. § 1324(a)(2)(B)(ii), and for other crimes having to do with transporting aliens and issuing false identification documents.  We have jurisdiction under 28 U.S.C. 1291, and we dismiss.


2
The government contends that Barcenas-Serrano waived his right to appeal.  Waiver of a statutory right to appeal is reviewed de novo.  See United States v. Baramydka, 95 F.3d 840, 843 (9th Cir.1996), cert. denied --- U.S. ----, 117 S.Ct. 1282, 137 L.Ed.2d 357 (1997).  Barcenas-Serrano knowingly and voluntarily agreed to waive "any right to appeal or to collaterally attack the conviction and sentence ... unless the court imposes a custodial sentenced greater than 33 months."   In accordance with the plea agreement and upon the government's recommendation, the district court sentenced Barcenas-Serrano to 33 months.  Accordingly, Barcenas-Serrano waived his right to contest his sentence on appeal.


3
DISMISSED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3